Exhibit 10.3

THIS DOCUMENT PREPARED BY AND

AFTER RECORDING RETURN TO:

 

A. Michelle Willis, Esq.

 

Cross Reference:

Troutman Sanders LLP

 

600 Peachtree Street, NE

 

Mortgage Book Volume 34980, Page 33,

Suite 5200

 

Allegheny County, Pennsylvania records

Atlanta, Georgia 30308

 

 

FOURTH AMENDMENT TO OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
AND RENTS AND FIXTURE FILING

This Fourth Amendment to Open-End Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing (“Amendment”) is dated May 24, 2010,
effective as of April 30, 2010, by and between WELLS VAF – 3000 PARK LANE, LLC,
a Delaware limited liability company, whose address is 6200 The Corners Parkway,
Suite 250, Norcross, Georgia 30092 (“Mortgagor”), and BANK OF AMERICA, N.A., a
national banking association (as successor by merger to LaSalle Bank National
Association), whose place of business is Bank of America Plaza, Suite 600, 600
Peachtree Street, N.E., Atlanta, Georgia 30308, Attn: Commercial Real Estate
Banking (“Administrative Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Wells Mid Horizon Value Added Fund I, LLC, a
Georgia limited liability company (“Borrower”), have entered into that certain
Credit Agreement dated as of June 30, 2006, as amended by that certain First
Consolidated Amendatory Agreement dated as of November 21, 2008, by and between
Administrative Agent and Borrower, as further amended by that certain Second
Consolidated Amendatory Agreement dated as of June 30, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Third
Consolidated Amendatory Agreement dated as of September 30, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Fourth
Consolidated Amendatory Agreement dated as of December 4, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Fifth
Consolidated Amendatory Agreement

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO PA MORTGAGE

PAGE 1



--------------------------------------------------------------------------------

dated February 24, 2010, by and between Administrative Agent and Borrower and as
is being amended contemporaneously herewith by the Sixth Consolidated Amendatory
Agreement, as hereinafter defined (as amended and as it may hereafter be further
amended, modified, supplemented, restated, extended, or renewed and in effect
from time to time, the “Credit Agreement”), which Credit Agreement sets forth
the terms and conditions of a loan from Administrative Agent and Lenders to
Borrower in an original principal amount up to Twenty-Five Million and No/100
Dollars ($25,000,000.00) (the “Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure the Loan, inter alia, Mortgagor made, executed, and delivered
to Administrative Agent for the benefit of Lenders that certain Open-End
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated as of January 31, 2008, and recorded in Mortgage Book Volume 34980, Page
33, as Instrument Number 2008-9653, Allegheny County, Pennsylvania records, as
amended by that certain First Amendment to Open-End Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of
June 30, 2009, and recorded in Mortgage Book 36922, Page 320, as Instrument
Number 2009-62161, aforesaid records, as further amended by that certain Second
Amendment to Open-End Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Filing dated as of September 30, 2009, and recorded in
Mortgage Book 37287, Page 130, as Instrument Number 2009-93440, aforesaid
records, and as further amended by the certain Third Amendment to Open-End
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated as of December 4, 2009, and recorded in Mortgage Book 37536, Page 417, as
instrument Number 2009-114020, aforesaid records (as so amended, and as it may
hereafter be renewed, extended, supplemented, increased or modified and in
effect from time to time, and all other security instruments given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, is herein called the “Mortgage”; the Credit Agreement, the
Note, the Mortgage and all other documents executed in connection with the Loan
collectively the “Loan Documents”), granting Administrative Agent a lien on
certain real property owned by Mortgagor as described therein (the “Property”);

WHEREAS, the Loan will mature on May 30, 2010, and Borrower has requested that
Administrative Agent and Lenders extend the maturity date and make certain other
amendments to the Loan Documents, and Administrative Agent, Lenders and Borrower
are contemporaneously herewith entering into that certain Sixth Consolidated
Amendatory Agreement dated on or about the date hereof to effect said extension
and other modifications (the “Sixth Amendment”); and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Mortgage as
hereinafter provided.

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO PA MORTGAGE

PAGE 2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

1.       Amendment of Loan Documents.  The Mortgage is amended hereby such that
all references therein to the “Mortgage” shall be deemed to include all
amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Mortgagor and
Administrative Agent.

2.       Relationship of Mortgagor and Borrower.  Mortgagor acknowledges that it
is a wholly owned subsidiary of Borrower. Mortgagor further acknowledges that it
received a material and substantial benefit by entering into the Mortgage, and
is receiving a material and substantial benefit from the extension of the
maturity of the Credit Agreement, because Borrower made funds available to
Mortgagor for the purchase of the Property and without the granting of the
Mortgage to Administrative Agent said funds would not have been available to
Borrower, and accordingly, Mortgagor acknowledges and agrees that the Mortgage
was at the time made supported by reasonable and adequate consideration.
Further, Mortgagor did not intend to defraud any of its creditors by execution
and delivery of the Mortgage. Mortgagor was not insolvent, and Mortgagor was not
rendered insolvent by virtue of such Mortgage. Mortgagor entered into the
Mortgage, and is consenting hereby to the Sixth Amendment, after a determination
by Mortgagor that, in its opinion, the fair market value of the benefits to be
derived by it from such execution of the Mortgage and the extension of maturity
effected by the Sixth Amendment equaled or exceeded the cost and expense
incurred by Mortgagor under or in connection with the Mortgage.

3.       Consent to Sixth Amendment.  Mortgagor consents to each and every term
of the Sixth Amendment and acknowledges that the term of the Credit Agreement is
extended thereby.

4.       Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

5.       Governing Law.    This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Pennsylvania.

6.       Binding; Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the successors and permitted assigns of the parties
hereto.

7.       Ratification.    The Loan Documents, as amended herein and by the Sixth
Amendment, remain in full force and effect in accordance with their respective
terms, and Mortgagor and Administrative Agent hereby ratify and affirm the same.
Mortgagor acknowledges that it is fully obligated under the terms of the
Mortgage, that it has no offsets or defenses with

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO PA MORTGAGE

PAGE 3



--------------------------------------------------------------------------------

respect to its obligations thereunder, and that it has no claims or
counterclaims against Administrative Agent or any of the Lenders, whether
related to the Loan or otherwise.

8.       No Novation.  Borrower, Administrative Agent, and Lenders hereby agree
that nothing herein or in the other Loan Documents, as modified hereby, shall in
any way waive Administrative Agent’s or Lenders’ rights, powers or remedies
under the Loan Documents; (ii) shall in any way limit, impair or prejudice
Administrative Agent or Lenders from exercising any past, present or future
right, power or remedy from and after the date hereof under the Loan Documents;
and (iii) shall not constitute or be deemed to be a novation of the indebtedness
evidenced and secured by the Loan Documents.

9.       Incorporation of Recitals.    The recitals set forth at the beginning
of this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

[Remainder of page intentionally left blank]

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO PA MORTGAGE

PAGE 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

MORTGAGOR:

WELLS VAF – 3000 PARK LANE, LLC, a Delaware limited liability company

By:

  Wells Mid-Horizon Value-Added Fund I, LLC, a
Georgia limited liability company, its Sole Member  

By:

 

    Wells Investment Management Company,

      LLC, its Manager

 

By:

 

/s/ Kevin A. Hoover                    (Seal)

   

          Kevin A. Hoover

   

          President

 

STATE OF Georgia                )

                                                 ) SS.

COUNTY OF Forsyth            )

    I, Tamiko Motley and for said County, in the State aforesaid, do hereby
certify that Kevin A. Hoover, the President of Wells Investment Management
Company, LLC, the Manager of Wells Mid-Horizon Value-Added Fund I, LLC, the sole
member of Wells VAF-3000 Park Lane, LLC, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such
officer, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said officer, for the uses and purposes
therein set forth.

          GIVEN under my hand and notarial seal, this 21 day of May, 2010.

                                 /s/ Tamiko Motley

                                 NOTARY PUBLIC

My Commission Expires:

April 1, 2014

[Signatures continued on following page]

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO PA MORTGAGE

PAGE 5



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., a national banking

association (as successor by merger to LaSalle Bank

National Association), as Administrative Agent

By:

 

/s/ Lissette Rivera-Pauley

 

      Lissette Rivera-Pauley

 

      Senior Vice President

 

      [BANK SEAL]

 

STATE OF Georgia                )

                                                 ) SS.

COUNTY OF Fulton              )

    I, Robin Allen and for said County, in the State aforesaid, do hereby
certify that Lissette Rivera-Pauley, the Senior Vice President of Bank of
America, N.A., a national banking association, who is personally known to me to
be the same person whose name is subscribed to the foregoing instrument as such
officer, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said officer, for the uses and purposes
therein set forth.

    GIVEN under my hand and notarial seal, this 14th day of May, 2010.

                             /s/ Robin Allen

                             NOTARY PUBLIC

My Commission Expires:

July 13, 2012

 

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH AMENDMENT TO PA MORTGAGE

PAGE 6